  Case 1:19-cr-00059-LO Document 11 Filed 05/09/19 Page 1 of 2 PageID# 52


                                                                                         -Sg^n
                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division                        /u.i;    -S A 0 32


                                                                                 ALca «'•-   ."I -• V V w.-ViA
 UNITED STATES OF AMERICA                            Case No. l:19-CR-59


                V.



 DANIEL EVERETTE HALE,

                       Defendant.


                                           NOTICE


       The United States, through undersigned counsel, hereby notifies the Court that the

defendant was arrested on May 9,2019, in the Middle District of Tennessee pursuant to the arrest

warrant issued in this case. By the terms of the Sealing Order filed on March 7, 2019, the

Indictment may be treated as a public record.



                                            Respectfully submitted,

                                            G.Zachary Terwilliger
                                            United States Attorney


                                     By:           /s/
                                            Alexander P. Berrang
                                            Assistant United States Attorney
                                            United States Attorney's Office
                                            2100 Jamieson Avenue
                                            Alexandria, Virginia 22314
                                            Telephone (703)299-3700
                                            Facsimile(703)299-3980
 Case 1:19-cr-00059-LO Document 11 Filed 05/09/19 Page 2 of 2 PageID# 53




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division                         lu,i; i i   - S A d- d L


                                                                                   ALC A       ;■ ij .H -• !. . V U. 4 ."wA
 UNITED STATES OF AMERICA                               Case No. l:19-CR-59


                V.



 DANIEL EVERETTE HALE,

                       Defendant.


                                           NOTICE


       The United States, through undersigned counsel, hereby notifies the Court that the

defendant was arrested on May 9,2019, in the Middle District of Tennessee pursuant to the arrest

warrant issued in this case. By the terms of the Sealing Order filed on March 7, 2019, the

Indictment may be treated as a public record.



                                                Respectfully submitted,

                                                G. Zachary Terwilliger
                                                United States Attorney


                                     By:               /s/
                                                Alexander P. Berrang
                                                Assistant United States Attorney
                                                United States Attorney's Office
                                                2100 Jamieson Avenue
                                                Alexandria, Virginia 22314
                                                Telephone (703) 299-3700
                                                Facsimile (703) 299-3980
